EXHIBIT 10.1




FOURTH AMENDMENT AND MODIFICATION TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT AND MODIFICATION TO CREDIT AGREEMENT

(the “Amendment”) is made this 19th day of June, 2014, by and among NUTRISYSTEM,
INC., a Delaware corporation (the “Company”), certain Subsidiaries of the
Company (together with the Company, the “Borrowers” and, each a “Borrower”),
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent (the
“Administrative Agent”), and the other Lenders (as defined below) party hereto.



BACKGROUND




     A. Pursuant to that certain Credit Agreement dated as of November 8, 2012,
by and among Borrowers, Administrative Agent and the lenders described therein
(collectively, the “Lenders” and each a “Lender”) (as amended by that First
Amendment and Modification to Credit Agreement dated as of December 31, 2012,
that certain Second Amendment and Modification to Credit Agreement dated as of
August 13, 2013, that certain Third Amendment and Modification to Credit
Agreement dated as of November 4, 2013, and as the same may hereafter be further
amended, modified, supplemented or restated from time to time, being referred to
herein as the “Credit Agreement”), Lenders agreed, inter alia, to extend to
Borrowers a revolving line of credit in a maximum principal amount of up to
$40,000,000.

     B. Borrowers have requested and Administrative Agent and Lenders have
agreed to further amend the Credit Agreement in accordance with the terms and
conditions contained herein.

     C. All capitalized terms contained herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

NOW, THEREFORE, intending to be legally bound hereby, the parties agree:

1. Definition of “Applicable Rate”. The definition of “Applicable Rate” set
forth in

Section 1.01 of the Credit Agreement is hereby amended to delete the last entry
in the “Consolidated Fixed Charge Coverage Ratio” column (i.e., “ 1.35:1 but
>1.25:1”) and replace it with “ 1.35:1 but

>1.10:1”.

2. Share Repurchases. Section 7.06(c) of the Credit Agreement is hereby deleted
in its



entirety and replaced with the following:




    “(c)    the Company and each Subsidiary may purchase, redeem or otherwise
acquire      Equity Interests issued by it;”    3.    Restricted Payments.
Section 7.06(e) of the Credit Agreement is hereby deleted in 




its entirety and replaced with the following:




“(e) the Company may declare or pay cash Dividends to its stockholders so long
as immediately prior to the declaration and payment of each such Dividend and
after giving effect thereto: (i) no Default or Event of Default exists, and (ii)
immediately

BUSINESS # 2081342 v.3

--------------------------------------------------------------------------------

prior to and after giving pro forma effect thereto, the minimum Consolidated
Fixed Charge Coverage Ratio shall be not less than 1.10 to 1.0 (which pro forma
calculation shall be based upon the Consolidated Fixed Charge Coverage Ratio
shown in the most recently delivered Compliance Certificate, adjusted on a pro
forma basis to include the proposed cash Dividend, and to eliminate the cash
Dividend (if any) paid in the first fiscal quarter included in such ratio).”

     4. Minimum Consolidated Fixed Charge Coverage Ratio. Section 7.11(a) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“(a) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of each period of four consecutive
fiscal quarters of the Company to be less than 1.10 to 1.0.”

     5. Minimum Consolidated Tangible Net Worth. Section 7.11(c) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(c) Minimum Consolidated Tangible Net Worth. Permit the Consolidated Tangible
Net Worth, as of the end of each fiscal quarter of the Company, to be less than
$40,000,000.”

     6. Amendment Fee. Upon execution of this Amendment, Borrowers shall pay to
Agent an amendment fee in the amount of Forty Thousand Dollars ($40,000.00) (the
“Amendment Fee”), which fee may be charged as a Committed Loan or charged to any
bank account of any Borrower maintained with Agent. The foregoing Amendment Fee
is in addition to the interest and other amounts which Borrowers are required to
pay under the Loan Documents, and is fully earned and nonrefundable.

     7. Amendment/References. The Credit Agreement and the Loan Documents are
hereby amended to be consistent with the terms of this Amendment. All references
in the Credit Agreement and the Loan Documents to: (a) the “Credit Agreement”
shall mean the Credit Agreement as amended hereby; and (b) the “Loan Documents”
shall include this Amendment and all other instruments or agreements executed
pursuant to or in connection with the terms hereof.

     8. Release. Each Borrower acknowledges and agrees that it has no claims,
suits or causes of action against Administrative Agent or any Lender and hereby
remises, releases and forever discharges Administrative Agent and each Lender,
their officers, directors, shareholders, employees, agents, successors and
assigns, and any of them, from any claims, suits or causes of action whatsoever,
in law or at equity, which such Borrower has or may have arising from any act,
omission or otherwise, at any time up to and including the date of this
Amendment.

     9. Additional Documents; Further Assurances. Each Borrower covenants and
agrees to execute and deliver to Administrative Agent, or to cause to be
executed and delivered to Administrative Agent contemporaneously herewith, at
the sole cost and expense of Borrowers, the Amendment and any and all documents,
agreements, statements, resolutions, searches, insurance policies, consents,
certificates, legal opinions and information as Administrative Agent may require
in connection with the execution and delivery of this Amendment or any documents
in connection herewith, or to further evidence, effect, enforce or protect any
of the terms hereof or the rights or remedies granted or intended to be granted
to Administrative Agent or any Lender herein or in any of



2






BUSINESS # 2081342 v.3




--------------------------------------------------------------------------------

the Loan Documents, or to enforce or to protect Administrative Agent’s and each
Lender’s interest in the Collateral. All such documents, agreements, statements,
etc., shall be in form and content acceptable to Administrative Agent in its
sole discretion. Each Borrower hereby authorizes Administrative Agent to file,
at Borrowers’ cost and expense, financing statements, amendments thereto and
other items as Administrative Agent may require to evidence or perfect
Administrative Agent’s and each Lender’s continuing security interest and liens
in and against the Collateral. Each Borrower agrees to join with Administrative
Agent in notifying any third party with possession of any Collateral of
Administrative Agent’s and each Lender’s security interest therein and in
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Administrative Agent and Lenders. Borrowers will
cooperate with Administrative Agent in obtaining control with respect to
Collateral consisting of deposit accounts, investment property, letter-of-credit
rights and electronic chattel paper.

10.      Further Agreements and Representations. Each Borrower does hereby:    
(a) ratify, confirm and acknowledge that the statements contained in the  

foregoing Background are true and complete and that, as amended hereby, the
Credit Agreement and the other Loan Documents are in full force and effect and
are valid, binding and enforceable against such Borrower and its assets and
properties, all in accordance with the terms thereof, as amended;

     (b) covenant and agree to perform all of such Borrower’s obligations under
the Credit Agreement and the other Loan Documents, as amended;

     (c) acknowledge and agree that as of the date hereof, such Borrower has no
defense, set-off, counterclaim or challenge against the payment of any
Obligations or the enforcement of any of the terms of the Credit Agreement or of
the other Loan Documents, as amended;

     (d) acknowledge and agree that all representations and warranties of such
Borrower contained in the Credit Agreement and/or the other Loan Documents, as
amended, are true, accurate and correct on and as of the date hereof as if made
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of Section
4.02 of the Credit Agreement, the representations and warranties contained in
the subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Credit Agreement;

(e)      represent and warrant that no Default or Event of Default exists;  
(f)      covenant and agree that such Borrower’s failure to comply with any of
the  

terms of this Amendment or any other instrument or agreement executed or
delivered in connection herewith, shall constitute an Event of Default under the
Credit Agreement and each of the other Loan Documents; and

     (g) acknowledge and agree that nothing contained herein, and no actions
taken pursuant to the terms hereof, are intended to constitute a novation of any
of the Notes, the Credit Agreement or of any of the other Loan Documents and
does not constitute a release, termination or waiver of any existing Event of
Default or of any of the liens, security interests, rights or remedies granted
to the Administrative Agent or any other Lender in any of the Loan Documents,
which liens,



3






BUSINESS # 2081342 v.3




--------------------------------------------------------------------------------

security interests, rights and remedies are hereby expressly ratified,
confirmed, extended and continued as security for all Obligations.

     Each Borrower acknowledges and agrees that Administrative Agent and Lenders
are relying on the foregoing agreements, confirmations, representations and
warranties of such Borrower and the other agreements, representations and
warranties of such Borrower contained herein in agreeing to the amendments
contained in this Amendment.

     11. Fees, Cost, Expenses and Expenditures. Borrowers will pay all of
Administrative Agent’s expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including without limitation, fees,
disbursements, expenses and disbursements of counsel retained by Administrative
Agent and all fees related to filings, recording of documents, searches,
environmental assessments and appraisal reports, whether or not the transactions
contemplated hereunder are consummated.

     12. No Waiver. Nothing contained herein constitutes an agreement or
obligation by Administrative Agent or any Lender to grant any further amendments
to the Credit Agreement or any of the other Loan Documents. Nothing contained
herein constitutes a waiver or release by Administrative Agent or any Lender of
any Event of Default or of any rights or remedies available to Administrative
Agent or any Lender under the Loan Documents or at law or in equity.

     13. Inconsistencies. To the extent of any inconsistencies between the terms
and conditions of this Amendment and the terms and conditions of the Credit
Agreement or the other Loan Documents, the terms and conditions of this
Amendment shall prevail. All terms and conditions of the Credit Agreement and
other Loan Documents not inconsistent herewith shall remain in full force and
effect and are hereby ratified and confirmed by Borrowers.

     14. Binding Effect. This Amendment, upon due execution hereof, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

     15. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflict of law principles.

     16. Severability. The provisions of this Amendment and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

     17. Modifications. No modification of this Amendment or any of the Loan
Documents shall be binding or enforceable unless in writing and signed by or on
behalf of the party against whom enforcement is sought.

     18. Headings. The headings of the Articles, Sections, paragraphs and
clauses of this Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Amendment.

     19. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original and all of which together shall
constitute the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



4






BUSINESS # 2081342 v.3




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed the day and year first above
written.



NUTRISYSTEM, INC.






By: /s/ Michael Monahan
Name: Michael Monahan
Title: Chief Financial Officer

NUTRI/SYSTEM IPHC, INC.






By: /s/ Michael Monahan
Name: Michael Monahan
Title: Chief Financial Officer

NSI TECH, INC.






By: /s/ Michael Monahan
Name: Michael Monahan
Title: Chief Financial Officer

NUTRISYSTEM DIY, LLC






By: /s/ Michael Monahan
Name: Michael Monahan
Title: Chief Financial Officer

NUTRISYSTEM EVERYDAY, LLC






By: /s/ Michael Monahan
Name: Michael Monahan
Title: Chief Financial Officer

NSI RETAIL, LLC






By: /s/ Michael Monahan
Name: Michael Monahan
Title: Chief Financial Officer






[SIGNATURES CONTINUE BELOW]






5






BUSINESS # 2081342 v.3




--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent, a Lender, L/C
Issuer and Swing Line Lender

By:    /s/ Sarah S. Hudak 

--------------------------------------------------------------------------------

Name:    Sarah S. Hudak  Title:    Vice President 




  6






BUSINESS # 2081342 v.3




--------------------------------------------------------------------------------